      Case 1:19-cr-02032-SMJ     ECF No. 195   filed 09/11/20   PageID.1416 Page 1 of 3




 1 William D. Hyslop

 2 United States Attorney
     Eastern District of Washington
 3 Thomas J. Hanlon

 4 Assistant United States Attorney
     Richard Burson
 5 Assistant United States Attorney

 6 402 E. Yakima Avenue, Suite 210
     Yakima, Washington 98901
 7 (509) 454-4425

 8
                         UNITED STATES DISTRICT COURT
 9                  FOR THE EASTERN DISTRICT OF WASHINGTON
10

11 UNITED STATES OF AMERICA,                       NO: 1:19-CR-02032-SMJ-1
12                      Plaintiff,                 Notice of Non-Scannable
13                                                 Exhibit
           vs.
14

15
     JAMES DEAN CLOUD,

16                      Defendant.
17

18         Plaintiff, United States of America, by and through William D. Hyslop, United
19 States Attorney for the Eastern District of Washington, and Thomas J. Hanlon and

20
     Richard C. Burson, Assistant United States Attorneys for the Eastern District of
21

22 Washington, hereby submits to the Court, 2 CD’s containing video interviews entitled

23 Government’s Exhibit A referenced in the United States Response to Defendant’s

24
     Motion to Suppress Victim E.Z.’s Identification.
25

26 //

27 //

28                                             1
     Case 1:19-cr-02032-SMJ   ECF No. 195   filed 09/11/20   PageID.1417 Page 2 of 3




 1 DATED: September 11th, 2020         William D. Hyslop
 2                                     United States Attorney

 3                                     s/ Thomas J. Hanlon
                                       Thomas J. Hanlon
 4
                                       Assistant United States Attorney
 5
                                       s/ Richard Burson
 6
                                       Richard Burson
 7                                     Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          2
     Case 1:19-cr-02032-SMJ    ECF No. 195    filed 09/11/20   PageID.1418 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE
 2        I hereby certify that on September 11, 2020, I electronically filed the foregoing
 3 with the Clerk of the Court using the CM/ECF System which will send notification of

 4 such filing to the following: Lorinda Youngcourt, Esq.; John B. McEntire, IV, Esq.;

 5 Jeremy B. Sporn, Esq.

 6                                        s/ Richard Burson____
                                          Richard Burson
 7                                        Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             3
